 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Case Number: 1:07-cr-20911-FAM

UNITED STATES OF AMERICA,

Plaintiff,

VS.

DESMAR JASON AKINS,
Defendant.

/

 

ORDER DENYING MOTIONS FOR RELIEF FROM FINAL JUDGMENT AND ORDER
DENYING MOTION FOR CREDIT TIME SERVED

THIS CAUSE came before the Court upon Defendant Desmar Jason Akins’ Motions for
Relief from Final Judgment (D.E. 108 and 111), and Motion for Credit Time Served (D.E. 106).
THE COURT has considered the various motions, the responses in opposition, the pertinent
portions of the record, and being otherwise fully advised in the premises, it is

ADJUDGED that, first, the motions for reconsideration are DENIED for being untimely
and failing to provide a basis for relief. In both motions, Defendant argues that his sentence
enhancement under the Armed Career Criminal Act is unconstitutional pursuant to Johnson v.
United States, 135 S. Ct. 2551 (2015), which held that act’s residual clause invalid. Jd. at 2563.
However, a motion for relief from judgment under Federal Rule of Civil Procedure 60(b) “must
be made within a reasonable time.” FED. R. Civ. P. 60(c). Defendant seeks reconsideration of an
order entered on June 15, 2017—more than two years and seven months before Defendant filed
the first of his motions for reconsideration. Such a long delay, without justification, is
unreasonable. See, e.g., Kellogg v. Strack, 269 F.3d 100, 104 (2d Cir. 2001) (per curiam) (finding

that a twenty-six month delay between entry of final judgment in section 2254 case and Rule 60(b)

 
motion constituted “a patently unreasonable delay absent mitigating circumstances.”).

Even addressing the motions for reconsideration, they fail on the merits. Just as the Court
explained in its June 15, 2017 order, Defendant has not shown that the Court relied on the residual
clause of the Armed Career Criminal Act to enhance his sentence. Defendant cites In re Chance,
831 F.3d 1335 (11th Cir. 2016), which stated that “the required showing is simply that [18 U.S.C.]
§ 924(c) may no longer authorize [a movant’s] sentence as that statute stands after Johnson—not
proof of what the judge said or thought at a decades-old sentencing.” Jd. at 1341. However, case
law has since overruled that approach, now requiring that a movant “must show that the sentencing
court relied solely on the residual clause to qualify a prior conviction as a violent felony and that
there were not at least three other prior convictions that could have qualified as violent felonies or
serious drug offenses.” Curry v. United States, 714 F. App’x 968, 969 (11th Cir. 2018) (citing
Beeman vy. United States, 871 F.3d 1215, 1221 (11th Cir. 2017)). Here, because Defendant does
not prove that the Court relied solely on the residual clause—as opposed to the elements or
enumerated-offenses clauses—his motions for reconsideration fail on the merits.

Second, Defendant’s Motion for Credit Time Served is DENIED as he fails to show that
he has exhausted his administrate remedies through the Federal Bureau of Prisons prior to bringing
the instant motion. See United States v. Leverette, 721 F. App’x 916, 917 (11th Cir. 2018) (“[The
defendant] has failed to demonstrate that he exhausted the administrative remedies available to
him through the BOP. Therefore, the district court did not err in concluding it lacked the authority
to grant [the defendant’s] request for credit for time-served.”).

DONE AND ORDERED in Chambers at Miami, Florida, this 3 of March 2020.

 

  
 

D STATES DISTRICT JUDGE

 
Copies furnished to:
Counsel of Record

Desmar Jason Akins
79843-004

Coleman I-USP

United States Penitentiary
Inmate Mail/Parcels

Post Office Box 1033
Coleman, FL 33521

PRO SE

 
